PER CURIAM:
Claimant brought this action for annual leave which he alleged he accumulated while he served as West Virginia Commissioner of Labor from July 22, 1987, through January 10, 1989. Claimant was appointed to the West Virginia Board of Probation and Parole as of January 11, 1989. Claimant seeks $1,699.99 for accumulated annual leave from the Board of Probation and Parole based upon the allegation that the annual leave transferred with claimant.
Respondent contends that claimant is not entitled to annual leave as department heads of State agencies serve at the will and pleasure of the Governor of the State of West Virginia.
An opinion of the Attorney General's Office issued on December 2, 1977, which relates to annual leave issues states "that department heads of State agencies and elected State officials may not accumulate annual leave."
The Court, having reviewed this claim, is of the opinion that a department head serves at the will and pleasure of the Governor. As the Commissioner of the Department of Labor, claimant was a department head. As claimant did not accumulate annual leave in his position as Commissioner of the Department of Labor, he could not transfer any annual leave to his position as a member of the Board of Probation and Parole. Therefore, the Court is of the opinion to, and does, deny this claim.
Claim is disallowed.